Citation Nr: 0701225	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed as 
depressive reaction, dysthymia, and adjustment disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory condition, variously diagnosed as bronchial 
asthma and bronchitis.


REPRESENTATION

Appellant represented by:	Commonwealth of Puerto Rico, 
Department of Labor and Human Resources, 
Bureau of Veterans Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to October 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The RO determined that new and 
material evidence had not been submitted sufficient to reopen 
the claims for service for hypertension and bronchial asthma 
and chronic bronchitis.  While the RO reopened the claim for 
service connection for depressive reaction, they confirmed 
the previous denial.  

The claims have been recharacterized as they appear on the 
cover page of the instant decision.

Whether the veteran submitted sufficient evidence to reopen 
the claims of entitlement to hypertension and a respiratory 
condition, as well as the de novo claim for service 
connection for an acquired psychiatric disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since a June 1968 rating decision 
which denied service connection for depressive reaction, was 
not previously submitted to agency decisionmakers, is neither 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as depressive reaction, 
dysthymia, and adjustment disorder.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the June 1968 
decision of the RO, which denied service connection for 
depressive reaction, is new and material; thus, the claim for 
service connection for this disability is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, variously diagnosed as depressive 
reaction, dysthymia, and adjustment disorder, and the finding 
that remand for additional development of the claim on the 
merits is required, the Board finds that further discussion 
of VCAA compliance is not warranted at this time.

Analysis

The veteran seeks to reopen a claim for service connection 
for an acquired psychiatric disorder, variously diagnosed as 
depressive reaction, dysthymia, and adjustment disorder, last 
denied by the RO in June 1968.  VA Form 21-6798, Disability 
Award, indicates the veteran was notified of the decision in 
June 1968.  He did not file a notice of disagreement (NOD) 
and as such, the decision became final.  38 C.F.R. 
§§ 20.302(a), 20.1103 (2006).

While the RO reopened the veteran's claim in the October 2004 
rating decision, the Board must address the issue of whether 
new and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its June 1968 rating decision, 
the RO denied service connection for depressive reaction on 
the basis that acute anxiety associated with epileptic status 
and treatment noted in service was a "transitory situational 
condition."  The RO further found that depressive reaction 
found thereafter was associated with pre-service epilepsy.  

Of record at the time of the June 1968 rating decision, were 
the veteran's service medical records.  The February 1964 
report of medical examination was devoid of a diagnosis of a 
psychiatric disorder.  An August 1964 DD Form 689, Individual 
Sick Slip, noted the veteran was very nervous.  An additional 
entry dated in August 1964 shows the veteran was hospitalized 
for evaluation of seizures.  Treatment providers noted the 
situation created acute anxiety.  

A February 1965 VA examination diagnosed the veteran with 
anxiety reaction.  The examiner noted that depression in 
epileptics was a "defensive one reverted inside instead of 
discharge."

A March 1965 Social Survey indicated the veteran seemed 
depressed.  The veteran reported depressive spells one to two 
times per month.  He indicated he felt nervous and cried.

Private medical records from Dr. LNR dated in November 1967 
show the veteran had nervousness, crying spells, and 
depression since service.  The veteran was diagnosed with 
endogenic depression.  A February 1968 VA examination 
diagnosed the veteran with depressive reaction.  

Evidence submitted subsequent to the June 1968 rating 
decision includes a July 1970 Psychiatric examination which 
diagnosed the veteran with depressive neurosis.  VA 
outpatient treatment records dated between 1992 and 1998 show 
continued complaints of depression.  A September 1998 entry 
noted the veteran reported developing depression "many years 
ago."  The treatment provider opined depression was 
precipitated by cancer.  The veteran was diagnosed with 
adjustment disorder with depressed mood.

A February 1999 Aid and Attendance examination noted the 
veteran had severe depression since 1962.  The veteran was 
afforded an additional VA mental disorders examination in 
March 1999.  The veteran was diagnosed with chronic 
dysthymia.  A nexus opinion was not provided.

VA outpatient treatment records dated between 2003 and 2004 
show the veteran carried a diagnosis of depressive disorder.  
Finally, the veteran contends that his depressive reaction is 
secondary to his asthma. 

As noted previously, the June 1968 rating decision denied 
service connection on the basis that anxiety associated with 
epileptic status and treatment noted in service was acute and 
transitory.  The RO further found that depressive reaction 
was associated with the nonservice-connected epilepsy.  

The Board finds that the new medical evidence shows that 
since 1970, the veteran has been variously diagnosed as 
having depressive reaction, dysthymia, and/or adjustment 
disorder.  The VA outpatient treatment records and reports of 
VA examination, when considered by themselves or with 
previous evidence of record, indicate the presence of a 
chronic psychiatric disorder, and thus, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Therefore, the veteran's claim of entitlement to 
service connection for an acquired psychiatric 


disorder, variously diagnosed as depressive reaction, 
dysthymia, and adjustment disorder, is reopened.  See 
38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as depressive reaction, 
dysthymia, and adjustment disorder, is reopened, and the 
appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
an acquired psychiatric disorder, variously diagnosed as 
depressive reaction, dysthymia, and adjustment disorder, does 
not end the Board's inquiry.  Rather, the Board must now 
consider the merits of the claim for service connection.  
However, the Board finds that additional development is 
necessary prior to a final adjudication of the merits of the 
veteran's de novo claim.

The Board's review of the record discloses that while the RO 
reopened the veteran's claim for depressive reaction in 
October 2004, the veteran was not afforded with a psychiatric 
examination in connection with his claim on appeal.  The 
Board finds that there are conflicting medical opinions of 
record with regard to the onset and etiology of the veteran's 
psychiatric disorder.

In this regard, the veteran's service medical records contain 
an August 1964 DD Form 689, Individual Sick Slip, indicating 
the veteran was very nervous.  An additional entry dated in 
August 1964 shows the veteran was hospitalized for evaluation 
of seizures.  Treatment providers noted the situation created 
acute anxiety.  

A February 1965 VA examiner opined depression in epileptics 
was a "defensive one reverted inside instead of discharge."  
Private medical records from Dr. LNR dated in November 1967 
show the veteran had nervousness, crying spells, and 
depression since service.  The veteran was diagnosed with 
endogenic depression.  

VA outpatient treatment records dated in September 1998 
reveal the veteran reported developing depression "many 
years ago."  The treatment provider opined depression was 
precipitated by cancer.  A February 1999 Aid and Attendance 
examination noted the veteran had severe depression since 
1962.  Finally, the veteran contends that his depressive 
reaction is secondary to his asthma. 

Accordingly, it is necessary under the VCAA for the veteran 
to be examined for the purpose of having a medical specialist 
express an opinion as to whether the veteran currently 
suffers from a psychiatric disorder as a result of his active 
duty service.  38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.  

The veteran also contends that new and material evidence has 
been submitted sufficient to reopen claims of entitlement to 
service connection for hypertension and a respiratory 
condition, variously diagnosed as bronchial asthma and 
bronchitis.  A preliminary review of the record discloses 
that additional development is necessary prior to appellate 
disposition of these claims.

In June 1968, the RO previously denied the claim for service 
connection for asthma and bronchitis on the basis that there 
was no evidence of the claimed disorder in service.  VA Form 
21-6798, Disability Award, indicates the veteran was notified 
of the decision in June 1968.  He did not file an NOD and as 
such, the decision became final.  38 C.F.R. § 20.302(a).  

In June 2002, the RO previously denied the claim for service 
connection for high blood pressure on the basis that the 
veteran's service medical records were devoid of treatment or 
a diagnosis of a chronic high blood pressure disorder.  The 
veteran was notified of the decision in June 2002.  He did 
not file an NOD and as such, the decision became final.  Id.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Although the RO provided notice as to the need for new and 
material evidence in a letter dated in September 2004, that 
notice does not fully comply with the newly specified 
criteria as noted in Kent, supra (i.e. the type of evidence 
which would be new and material based on the reasons for the 
prior denial).  Moreover, the veteran has not been provided 
notice that an evaluation and effective date will be assigned 
if service connection is granted, or the type of evidence to 
substantiate such.  See Dingess/Hartman, supra.  

While the February 2005 statement of the case (SOC) discussed 
the regulatory definition of "new and material" evidence as 
amended in 2001, the content of the SOC was otherwise 
insufficient.  Kent, 20 Vet. App. at 12.  The SOC did not 
inform the veteran that he could substantiate his 
hypertension claim with information or evidence showing that 
the claimed condition had its onset in service.  With regard 
to the respiratory disorder claim, the SOC was confusing 
thereby rendering the VCAA notice inadequate.  Id.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide the veteran notice of a key 
element of the evidence necessary to substantiate his claims 
to reopen.  Id at 10.  Without such notice, the veteran is 
deprived of an opportunity to participate in the adjudication 
process because he did not know what evidence was needed to 
reopen his claims.  Id.

Thus, these claims must be remanded for corrective notice 
under 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), Kent, and Dingess/Hartman, 
that informs the veteran of the basis for the prior denial, 
and the evidence needed to substantiate the request to reopen 
as well as the underlying claim for service connection.  The 
notice should also advise that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Ongoing medical records pertinent to the issue should also be 
obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, this appeal is REMANDED for the following 
action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied 
with and satisfied, with respect to 
whether new and material evidence has 
been submitted to reopen the claims for 
service connection for hypertension and a 
respiratory condition, variously 
diagnosed as bronchial asthma and chronic 
bronchitis. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the new and material 
evidence claims, the AMC should review 
the bases for the previous denials and 
tailor the notice accordingly.  Id.

2. The AMC should obtain pertinent 
treatment records from the VA Medical 
Center in San Juan, Puerto Rico, for the 
period from October 2004 to the present.

3.  Thereafter, the AMC should arrange 
for an examination of the veteran by a VA 
psychiatrist to determine the current 
diagnosis and etiology of any psychiatric 
disorder present.  A copy of this remand 
must be provided to the examiner.  The 
psychiatrist must review the entire 
claims file in conjunction with the 
examination.  All studies or tests deemed 
necessary should be conducted.  

Following review of the claims file, the 
reasons for Remand, and examination of 
the veteran, the examiner should provide 
the diagnosis for any psychiatric 
disorder found.  The examiner should 
indicate whether the diagnosed 
psychiatric disorder is at least as 
likely as not related to the veteran's 
active military service.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
also should provide complete rationale 
for all conclusions reached.

4. After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record.  If any benefits sought on 
appeal, for which an NOD has been filed, 
remain denied, the veteran and 
representative, should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


